Citation Nr: 1431897	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  11-23 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for status post bunionectomy and hammertoe repair of the left foot.  

2.  Entitlement to an increased rating in excess of 10 percent for status post bunionectomy and hammertoe repair of the right foot.  

3.  Entitlement to a total rating by reason of individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1976 to October 1980.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2012, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran's left foot disability is primarily manifested by painful motion, markedly restricted great toe extension, diffuse tenderness to palpation throughout all areas of the foot, difficulty with weight bearing, a 30 degree lateral angulation of the first MTP joint, and hammertoe deformities of the 2nd through 5th toes; which is more nearly productive of moderately severe disability.  

2.  The Veteran's right foot disability is primarily manifested by painful motion, markedly restricted great toe extension, diffuse tenderness to palpation throughout all areas of the foot, difficulty with weight bearing, a 30 degree lateral angulation of the first MTP joint, and hammertoe deformities of the 2nd through 5th toes; which is more nearly productive of moderately severe disability.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 20 percent for status post bunionectomy and hammertoe repair of the left foot have been met for the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5284 (2013).  

2.  The criteria for an increased rating of 20 percent for status post bunionectomy and hammertoe repair of the right foot have been met for the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Code 5284 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  July 2009 and February 2010 letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The Veteran has had ample opportunity to respond or supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded a VA medical examination, most recently in November 2010.  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2013).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Status Post Bunionectomy and Hammertoe Repair of Each Foot

The Veteran contends that the disabilities of each of his feet are more disabling than currently evaluated.  During the Board hearing before the undersigned it was pointed out that the most recent VA examination showed that the Veteran had had no response to orthotics, that he had severely restricted range of motion of the feet, and that he needed his spouse to accompany him everywhere because he could not walk more than a few steps.  He related that his pain level was 10/10 at times and his foot disorders had worsened in recent years.  

Service connection for status post bunionectomy and hammertoe repair of each foot was granted by the RO in a February 1981 rating decision.  A noncompensable (0 percent) initial disability rating was awarded under the provisions of Code 5282 for hammertoe.  The ratings for each foot were increased to 10 percent disabling by rating decision in June 2005 under the provisions of Code 5280, as analogous to unilateral hallux valgus and have remained in effect under that Code since that time.  The Veteran requested an increased rating for his service-connected foot disabilities in May 2009.  

Diagnostic Code 5276 provides ratings for acquired flatfoot.  Mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensably (0 percent) disabling.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a. 

Diagnostic Code 5280 provides ratings for unilateral hallux valgus.  Unilateral hallux valgus that is severe, if equivalent to amputation of great toe, is rated 10 percent disabling.  Unilateral hallux valgus that has been operated upon with resection of metatarsal head is rated 10 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5282 provides ratings based on hammer toes.  Hammer toe of a single toe is rated noncompensably (0 percent) disabling.  Unilateral hammer toe of all toes, without claw foot, is rated 10 percent disabling.  38 C.F.R. § 4.71a. 

Diagnostic Code 5284 provides ratings for residuals of other foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

An examination was conducted by VA in December 2009.  At that time, the Veteran's history of hammertoe deformity that was surgically treated during service was reviewed.  At present, he had foot pain on a daily basis.  He wore special shoes, but they provided little or no benefit.  He stated that he had stopped recreational walking and now used a wheelchair at home.  He suffered flare-ups of his foot problems that were unpredictable in nature and went on indefinitely.  He noted swelling of the feet with increased pain.  He was able to stand for less than one minute at a time.  He also used a walker while indoors at his home.  On examination, numerous surgical scars were noted.  These have been awarded a separate evaluation and are not part of this current appeal.  There were no corns or calluses and no edema.  He had a moderate to severe degree of pes planus, bilaterally.  The Achilles tendons were in normal alignment and nontender.  All motion of the feet appeared painful.  There was restriction of motion of all the toes, bilaterally.  There was tenderness over the medial arches, bilaterally.  He was basically unable to ambulate in the examination area.  There was a hallux valgus deformity of 30 degrees of the right foot, and residual hammertoes on the 2nd through 5th toes.  The IP joint of the right 2nd toe was fixed at 60 degrees flexion.  The left foot had a similar 30 degree hallux valgus deformity on the left foot along with similar hammertoe deformities of the 2nd through 5th toes on the left foot.  He had some motion of the 2nd through 5th toes on the left foot, but this was markedly limited.  The Veteran was able to stand for only a few seconds unaided, but had to brace himself during this procedure.  He required help putting on his socks.  Review of August 2007 X-ray studies of the right foot showed plantar and posterior calcaneal spurs along with evidence of prior fusion at the IP joint of the 2nd and 3rd toes.  There were also post-surgical changes at the 1st metatarsal bone.  X-ray studies of the left foot showed a plantar calcaneal spur, and prior fusion of the 3rd through 5th toes, along with postsurgical changes at the 1st metatarsal bone.  Pes planus was documented on both foot X-rays.  The diagnoses were pes planus, hammertoes, postsurgical changes, and degenerative joint disease of both feet.  

An examination was conducted by in November 2010.  At that time, current complaints were of constant diffuse bilateral foot pain that he rated as 8/10.  He took methadone with intermittent relief.  He also wore orthotic shoes, without relief.  He complained of severely restricted mobility due to inability to walk more than a few steps.  He could not go out without his wife, who pushed him in a wheelchair.  He could stand less than two minutes and walk less than 10 feet before having to get off his feet due to foot pain.  The pain was constant at a severe level, with no discrete flare-ups.  On physical examination, there were no corns, calluses, or edema of either foot.  There was a moderate to severe degree of pes planus, but the Achilles tendons were normal in alignment and nontender.  Any motion of either foot was painful.  Toe flexion was markedly restricted, bilaterally.  There was diffuse tenderness to palpation throughout all areas of both feet.  The Veteran could stand for a few seconds unaided.  It was difficult for him to bear weight on either foot.  Gross strength of each foot was 4/5.  There was no instability in either foot on direct examination.  He did appear unstable on his feet when standing.  He was unable to ambulate during the examination in his bare feet.  There was 30 degrees lateral angulation of both first MTP joints.  There were hammertoe deformities of the 2nd through 5th toes of both feet.  The pertinent diagnoses were bilateral pes planus, bilateral hallux valgus deformities and hammertoes, status post surgical repair, and degenerative joint disease of both feet.  

Longitudinal review of the claims folder reveals that the foot disability of each of the Veteran's lower extremities have been rated under the provisions of Codes 5280 or 5282, for hallux valgus or hammertoe deformities, respectively.  The record discloses that the overall disability is the result of a combination of these disabilities that may be better evaluated analogously.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the function affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.  

The Board has considered the ratings under the provisions of Code 5276 for acquired flat foot, but has not found that he meets necessary criteria for a rating in excess of 10 percent under that Code.  Specifically, while pain on manipulation is demonstrated on examination, the Veteran has not manifested objective indications of swelling on use or characteristic callosities.  Neither have there been manifestations such as weight-bearing line over or medial to the great toe or disability of the Achilles tendon.  After additional review, the Board finds that the disability of each of the Veteran's feet may be more nearly productive of moderately severe residuals of a foot injury.  In this regard, the VA examinations of record demonstrate that any motion of either foot is painful.  Toe flexion is markedly restricted and there is diffuse tenderness to palpation throughout all areas of both feet.  It was very difficult for the Veteran to bear weight on either foot with the Veteran being able to stand for only a few seconds unaided.  There were 30 degree lateral angulation of both first MTP joints and hammertoe deformities of the 2nd through 5th toes of both feet.  Under these circumstances, the Board finds that these symptoms are more nearly productive of moderately severe disability and a 20 percent rating for each foot is warranted.  



ORDER

An increased rating of 20 percent for status post bunionectomy and hammertoe repair of the left foot is allowed, subject to the controlling regulations governing the payment of monetary benefits.  

An increased rating of 20 percent for status post bunionectomy and hammertoe repair of the right foot is allowed, subject to the controlling regulations governing the payment of monetary benefits.  


REMAND

During the March 2012 Board hearing, the Veteran specifically raised the matter of TDIU.  This constitutes a claim for TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations").  See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (suggesting, in an effective date appeal, that an appeal for higher rating somehow includes TDIU, or that a TDIU must arise from an increased rating claim, unless it is the veteran who raises the TDIU claim).  

This issue was denied by the RO in a January 2014 rating decision on the basis that, as the Veteran's combined service-connected disability rating was 50 percent, he had not met the criteria for TDIU consideration.  Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  When these percentage standards are not met, consideration may be given to entitlement on an extraschedular basis, taking into account such factors as the extent of service-connected disability, and employment and educational background.  It must be shown that service-connected disability produces unemployability without regard to advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

The AOJ must issue a supplemental statement of the case (SSOC) to the Veteran to insure that his due process rights are protected. 

Accordingly, the case is REMANDED for the following action:

The Veteran and his representative should be provided with a SSOC that addresses all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


